DETAILED ACTION
	In Application filing on 07/12/2021 Claims 1- 22 are pending. Claims 1- 22 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 does not end with a period.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 recites the limitation "the elastic mesh fabric".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6- 7, 10, 12, 14, 16- 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2005/0186361 A1 (“Fukuda”).
Regarding claim 1, Fukuda teaches a method of producing a simulated vascular vessel (Figs. 1- 3, 8 and [0064, 0076-0083, 0135]), the method comprising:
	forming a vascular vessel mold from a soluble polymer ([0041- 0051] teach various ways in which the body cavity model is formed; [0082] teaches the body cavity model being made of various soluble materials), the vascular vessel mold defining an interior void of a vascular vessel for a surgical simulation system (Figs. 1- 3 and [0053]);
	applying one or more layers of elastomer around the vascular vessel mold to form a simulated vascular vessel ([0053- 0054] teach a 3-D model molding material surrounding at least a part of the body cavity material, where the 3-D model molding material is formed from elastomer or gel);
[0053- 0054] teaches hardening the 3-D model molding material is hardened around the body cavity model); and
	at least partially dissolving the vascular vessel mold to create a passage for liquid in the simulated vascular vessel wherein at least a portion of the soluble polymer remains in the passage as a simulated vascular abnormality ([0070, 0081] teach selectively dissolving the entire structure or a portion of the body cavity material. When dissolving a portion of the body cavity material, another portion of the body cavity material would inherently be present in the passage).

	Regarding claim 4, Fukuda teaches the elastomer includes an elastomer selected from the group consisting of silicone, a polyurethane rubber, and any combinations thereof [0053- 0054].

	Regarding claim 6, Fukuda teaches the soluble polymer includes a soluble polymer selected from the group consisting of an acrylonitrile butadiene styrene polymer, a polyvinyl alcohol, a high-impact polystyrene, an aliphatic rubbery synthetic polymer, and any combinations thereof ([0082] teaches the body cavity shaping material being polyvinyl alcohol).

	Regarding claim 7, Fukuda teaches the soluble polymer is a polyvinyl alcohol ([0082] teaches the body cavity shaping material being polyvinyl alcohol).

	Regarding claim 10, Fukuda teaches the soluble polymer is soluble in a material including a solvent selected from the group consisting of water, alcohol, acetone, terpene, and [0082] teaches the body cavity shaping material being dissolvable in acetone, water, and the like).

	Regarding claim 12, Fukuda teaches the soluble polymer is acetone soluble ([0082] teaches toluenesulfonamides which are dissolvable in acetone).

	Regarding claim 14, Fukuda teaches said forming a vascular vessel mold includes printing the vascular vessel mold [0042- 0044].

	Regarding claim 16, Fukuda teaches the vascular vessel mold forms a vascular bifurcation (Figs. 1, 8 display bifurcations formed within the model).

	Regarding claim 17, Fukuda teaches the vascular vessel mold includes an outer surface including textured features, the textured features replicating vessel wall feature such that when the vascular vessel mold is at least partially dissolved an interior surface of the wall of the simulated vascular vessel includes at least a portion of the vessel wall features ([0030, 0038- 0039, 0041] teach using tomographic data to form the body cavity model, the surface of the model would thus replicate the organs listed and thereby contain corresponding texture features on the surface of the body cavity model).

	Regarding claim 20, Fukuda teaches the simulated vascular vessel includes a vessel selected from the group consisting of an artery, a vein, a capillary, a heart chamber, an arteriole, a venule, and any combination thereof [0038- 0039].

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0186361 A1 (“Fukuda”) in view of US 2018/0075777 A1 (“Iverson”).
	Regarding claim 2, Fukuda does not explicitly teach the one or more layers of elastomer includes at least two layers of elastomer and the method further comprises: applying a layer of an elastic mesh fabric between a first one and a second one of the at least two layers of elastomer.
	Iverson teaches the one or more layers of elastomer includes at least two layers of elastomer and the method further comprises: applying a layer of an elastic mesh fabric between a first one and a second one of the at least two layers of elastomer (Fig. 3 and [0027] teach a multilayered construct being a phantom which simulates the anatomical structure of a blood vessel; [0025] teaches the multilayered constructed being formed of first layer 10, second layer 20, and third layer 30; Figs. 2- 3 and [0025] teach a reinforcing material in the form of a mesh between any or all of layers 10, 20, and 30; [0039- 0040] teach the layers being made of elastomers such as silicone rubber; [0057- 0058] teach the reinforcing layer being elastic, e.g., polyester).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the elastomeric layer of Fukuda to incorporate an additional elastomeric layer and an elastic mesh fabric as taught by Iverson to better simulate the anatomical structure of blood vessels (Iverson – [0027]).

Regarding claim 5, Fukuda does not explicitly teach the elastic mesh fabric includes a material selected from the group consisting of a polyester, a polyether-polyurea composition, and any combinations thereof.
Iverson teaches the elastic mesh fabric includes a material selected from the group consisting of a polyester, a polyether-polyurea composition, and any combinations thereof (Fig. 3 and [0027] teach a multilayered construct being a phantom which simulates the anatomical structure of a blood vessel; [0025] teaches the multilayered constructed being formed of first layer 10, second layer 20, and third layer 30; Figs. 2- 3 and [0025] teach a reinforcing material in the form of a mesh between any or all of layers 10, 20, and 30; [0039- 0040] teach the layers being made of elastomers such as silicone rubber; [0057- 0058] teach the reinforcing layer being elastic, e.g., polyester).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the elastomeric layer of Fukuda to incorporate an elastic mesh fabric as taught by Iverson motivated by reasons set forth in claim 2.

	Regarding claim 22, Fukuda teaches a method of producing a simulated vascular vessel (Figs. 1- 3, 8 and [0064, 0076-0083, 0135]), the method comprising:
	forming a vascular vessel mold from a soluble polymer, the vascular vessel mold defining an interior void of a vascular vessel for a surgical simulation system ([0041- 0051] teach various ways in which the body cavity model is formed where the cavity is used to form the simulated vessel; [0082] teaches the body cavity model being made of various soluble materials and Figs. 1- 3, 8);
	applying at least one layer of elastomer around the vascular vessel mold to form a simulated vascular vessel ([0053- 0054] teach a 3-D model molding material surrounding at least a part of the body cavity material, where the 3-D model molding material is formed from elastomer or gel);
	allowing the at least one layer of elastomer to cure to form a wall of the simulated vascular vessel ([0053- 0054] teaches hardening the 3-D model molding material is hardened around the body cavity model); and
	at least partially dissolving the vascular vessel mold to create a passage for liquid in the simulated vascular vessel wherein at least a portion of the soluble polymer remains in the passage as a simulated vascular abnormality ([0070, 0081] teach selectively dissolving the entire structure or a portion of the body cavity material. When dissolving a portion of the body cavity material, another portion of the body cavity material would inherently be present in the passage).
	Fukuda does not explicitly teach at least two layers of elastomer; applying a layer of an elastic mesh fabric between a first one and a second one of the at least two layers of elastomer; and allowing at least two layers of elastomer to cure to form the wall.
Iverson teaches at least two layers of elastomer (Fig. 3 and [0027] teach a multilayered construct being a phantom which simulates the anatomical structure of a blood vessel; [0025] teaches the multilayered constructed being formed of first layer 10, second layer 20, and third layer 30); applying a layer of an elastic mesh fabric between a first one and a second one of the at least two layers of elastomer (Fig. 3 and [0027] teach a multilayered construct being a phantom which simulates the anatomical structure of a blood vessel; [0025] teaches the multilayered constructed being formed of first layer 10, second layer 20, and third layer 30; Figs. 2- 3 and [0025] teach a reinforcing material in the form of a mesh between any or all of layers 10, 20, and 30; [0039- 0040] teach the layers being made of elastomers such as silicone rubber; [0057- 0058] teach the reinforcing layer being elastic, e.g., polyester); and allowing at least two layers of elastomer to cure to form the wall ([0039- 0040] teaches the layers being made of silicone rubber which is reacted and cured; [0081] teaches curing the second layer comprising silicone rubber mixed with mineral oil).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the elastomeric layer of Fukuda to incorporate an additional elastomeric layer and an elastic mesh fabric as taught by Iverson to better simulate the anatomical structure of blood vessels (Iverson – [0027]).

Claims 8- 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0186361 A1 (“Fukuda”) in view of USP 10350833 (“Zaneveld”).
	Regarding claim 8, Fukuda teaches a soluble polymer can be selected in accordance with the properties of the molding material to be used for the 3-D model and using materials which are easily dissolvable in a solvent [0042, 0082].
Fukuda does not explicitly teach the soluble polymer includes an acrylonitrile butadiene styrene polymer.
Zaneveld teaches the soluble polymer includes an acrylonitrile butadiene styrene polymer (Col. 7 lines 52- 59, Col. 8 lines 46- 49, Col. 9 lines 44- 48).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the soluble polymer of Fukuda with the soluble polymer as taught by Zaneveld because this is a substitution of equivalent elements yielding predictable results. Both references teach 3D printing a soluble polymer to form an anatomical model and dissolving the Fukuda – [0042, 0011- 0014]; Zaneweld – Fig. 16).

	Regarding claim 9, Fukuda teaches a soluble polymer can be selected in accordance with the properties of the molding material to be used for the 3-D model and using materials which are easily dissolvable in a solvent [0042, 0082].
Fukuda does not explicitly teach the soluble polymer includes a high-impact polystyrene
Zaneveld teaches the soluble polymer includes a high-impact polystyrene (Col. 7 lines 52- 59, Col. 8 lines 46- 49, Col. 9 lines 44- 48).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the soluble polymer of Fukuda with the soluble polymer as taught by Zaneveld because of reasons set forth in claim 8.

Regarding claim 11, Fukuda does not explicitly teach the soluble polymer is alcohol soluble.
Zaneveld teaches the soluble polymer is alcohol soluble (Col. 7 lines 52- 59, Col. 8 lines 46- 49, Col. 9 lines 44- 48 teaches the soluble polymer being polystyrene which is dissolvable in alcohol).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the soluble polymer of Fukuda with the soluble polymer as taught by Zaneveld because of reasons set forth in claim 8.

Claim 3, 13, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0186361 A1 (“Fukuda”) in view of USP 10092252 (“Gounis”).
Regarding claim 3, Fukuda does not explicitly teach 
Fig. 2, Col. 3 lines 59- 65 and Col. 5 line 64- Col. 6 line 22 teaches plaque models).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the simulated vessel of Fukuda to incorporate the abnormality as taught by Gounis motivated by more effectively developing treatment to patients with the corresponding abnormality (Gounis - Col. 3 lines 29- 32). 

Regarding claim 13, Fukuda does not explicitly teach forming a vascular vessel mold include injection molding the vascular vessel mold.
Gounis teaches forming a vascular vessel mold include injection molding the vascular vessel mold (Fig. 2 and Col. 6 lines 3- 11).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the formation step of Fukuda with the injection molding as taught by Gounis to increase the production rate of the anatomical model.

Regarding claim 15, Fukuda teaches said forming a vascular vessel mold includes creating a vascular abnormality enlargement in the vascular vessel mold [0002, 0125].
Fukuda does not explicitly teach said at least partially dissolving the vascular vessel mold reveals the wall of the simulated vascular vessel with a retained shape of the vascular abnormality enlargement.
Gounis teaches said at least partially dissolving the vascular vessel mold reveals the wall of the simulated vascular vessel with a retained shape of the vascular abnormality enlargement (Fig. 2 and Col. 5 line 64- Col. 6 line 22 teaches dissolving a model in xylene which reveals plaque models).


Regarding claim 21, Fukuda does not explicitly teach applying one or more layers of a hydrophilic material to a surface of at least one of the layers of the one or more layers of elastomer.
Gounis teaches applying one or more layers of a hydrophilic material to a surface of at least one of the layers of the one or more layers of elastomer (Fig. 4 and Col. 7 lines 53- 65 teach coating the PVA with a layer of liquid PVA adhesive, liquid PVA is inherently hydrophilic based on the polar structure of PVA).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the layers of elastomer of Fukuda to incorporate a layer of hydrophilic material as taught by Gounis motivated by attaching a plaque component to a replica (Gounis - Col. 7 lines 53- 65).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0186361 A1 (“Fukuda”) in view of US 2012/0028231 A1 (“Misawa”).
	Regarding claim 18, Fukuda does not explicitly teach the vascular vessel mold with a rod prior to the applying one or more layers of elastomer, wherein the applying one or more layers of elastomer also applies the one or more layers of elastomer around the rod to form the simulated vascular vessel; and removing the rod after the one or more layers of elastomer have at least partially cured.
Misawa teaches combining the vascular vessel mold with a rod prior to the applying one or more layers of elastomer, wherein the applying one or more layers of elastomer also applies Fig. 32 and [0262-0263, 0335-0339] teaches applying an elastomeric layer around the rod and removing the rod to form a simulated artery).
It would have bene obvious to one with ordinary skill in the art before the effective filing date to modify the method of Fukuda to incorporate a rod as taught by Misawa motivated by mass-producing a uniformly shaped artery (Misawa – [0339]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0186361 A1 (“Fukuda”) and US 2012/0028231 A1 (“Misawa”), as applied to claim 18, further in view of USP 9295808 (“De Kock”).
	Regarding claim 19, Fukuda does not teach the rod includes an outer surface including textured features, the texture features replicating vessel wall features such that when the rod is removed an interior surface of the wall of the simulated vascular vessel includes at least a portion of the vessel wall features
De Kock teaches the rod includes an outer surface including textured features, the texture features replicating vessel wall features such that when the rod is removed an interior surface of the wall of the simulated vascular vessel includes at least a portion of the vessel wall features (Col. 8 lines 1- 39 teach a core 400 for forming a liner 500, where the liner can be used as a tubular medical instrument).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the rod of Fukuda in view of Misawa with the textured rod as taught in De Kock motivated by reducing friction and minimizing contact between the textured surface and an adjacent medical device (De Kock – Col. 2 lines 25- 28, Col. 8 lines 1- 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744